Chief Justice Daly.
Judge Daly and myself also record our concurrence in the views taken in the opinion of Judge Robinsoh. We give it as the united opinion of the court, on all the grounds stated, that he was properly removed—that, in other words, he ceased to be an attorney under operation of the statute, upon his conviction and his going to State prison. But we are satisfied, even if he had not been removed, that he could not practice. The statute declares that any one guilty of an *471infamous crime, shall forfeit his office, if he is sent to the State prison. In the cases in which Hr. Hiles has appeared here—
Mr. G. 17. Niles (interrupting).
Will your honor take them on submission ?
Chief Justice Daly.
Tes, under the circumstances, we will take them on submission.
Mr. Niles here handed up the papers relating to the cases in which he appeared, and the proceedings terminated.*

 After the hearing in this matter, on J annary 13th, 1875, the court received an affidavit of A. Oakey HaE, Esq., in which Mr. Hall deposed, that he was present at the General Term of the Supreme Court, on the 3d of February, 1851, on the return day of the order requiring Hiles to show cause why he should not be removed, when the subject was called up, and that he heard the court pronounce the judgment disbarring Hiles, that he (Hall) was then the assistant of the district attorney, H. B. Blunt; that he assisted Mr. Blunt in drawing the order disbarring Hiles; that he had the most distinct recollection of seeing the order handed by Mr. Blunt to the judges, and of seeing it immediately afterwards in the hands of the clerk of the term, for docketing; that this being the first proceeding of the kind he had ever seen, or been connected with, he took the most particular notice of all the above details.
Hotice was served on Mr. Hiles on January 14, of the receipt of this affidavit; of the facts it contained; that he was at liberty to inspect it in the clerk’s office, and that if he had anything to say respecting it, the court would hear him at any time before the adjournment of the court, on the 15th of January, and after that time the affidavit would be filed as one of the papers on which the final order would be made.
Mr. Hiles not having appeared throughout January 15th, nor any one on his behalf, an order was made that the affidavit of Mr. Hall should be placed on file as one of the papers on which the final order was to be entered. On January 18th, a final order was entered in the following form:
[Title of the Proceeding.]
George W. Hiles having appeared in this court, and having assumed to act as an attorney and counsel in several cases before the court, the court directed him to state by what authority he acted as an attorney and counsellor, and if he had been readmitted as such. On reading the certificate of his conviction, on the trial of indictment for obtaining money by false pretenses, in the Court of General Sessions of the Peace, held in the city of Hew York, on the 30th day of December, 1850; and the service of an order of the Supreme Court of the State of Hew York, of the First Judicial District, upon the said Hiles, to show cause why he should not be removed from practicing as an attorney, solicitor and counseEor in any of the courts of this State, on the 7th day of January, 1851; also the affidavit of H. Bertholf, crier of the Superior Court, showing that he was removed by the *472said court; and the order of the Supreme Court, dated December 30th, 1869, referring it to Hon. Wm. Mitchell, to inquire as to the moral character of said Hiles, and to report whether in his opinion the rule removing him should be vacated; and the communication to the said court, by the said Wm. Mitchell, dated Sept. 28th, 1860, concerning the same; and on reading the affidavits, orders and motion papers in the action wherein George V. House was plaintiff, against John W. Porter, defendant, and the orders of the court made thereon; and the orders of the general term of the Supreme Court, dated Sept. 16th, 185V, denying the motion to restore his name to the roll of attorneys, &c.; and the affidavits and orders made and granted by the court in the action between Thos. Butler, plaintiff, against Wm. Lee, defendant, with the notes of testimony taken before Thos. W. Clarke, referee appointed by this court March 20th, 18V4, and the report of the said referee, not yet filed nor acted upon; and the affidavit of B. W. Buchanan, the certificate of the county clerk, dated January 11th, 18V6; and on recording and filing the affidavit of said Hiles, dated January 13th, 18V6, and this court having heard the said Hiles, in reference to his right to appear as attorney and counsellor in this court; and on reading and filing the affidavit of A. Oakey Hall, Esq., dated the 16th January, 18V5 :
It is ordered and adjudged, that said George W. Hiles, on the 3d day of February, 1851, was removed by the general term of the Supreme Court of the First Judicial District, from his office as attorney and counsellor of this State, and that since the conviction and sentence of the said Hiles, his office as attorney and counsellor became vacant, and was forfeited by him; that he has not been readmitted ; and that he has no right to appear as an attorney and counsellor at law in this court, or in any court of this State.